Exhibit 10.51

 

SECURITY AGREEMENT

 

This Security Agreement (the “Security Agreement”), is dated effective as of the
14th day of November 2003 (the “Effective Date”), and is by and between
Schlotzsky’s Franchisor, LLC, a Delaware limited liability company (the
“Debtor”), and John C. Wooley and Jeffrey J. Wooley (collectively, the “Secured
Party”).

 

Section I.               CREATION OF SECURITY INTEREST

 

The Debtor hereby grants to the Secured Party a security interest in the
Collateral described in Section II of this Security Agreement to secure
performance and payment of the obligations and indebtedness of the Debtor to the
Secured Party described in Section III of this Security Agreement (collectively,
the “Indebtedness”).

 

Section II.              COLLATERAL

 

In order to secure the payment when due of any and all Indebtedness, the Debtor
hereby pledges to the Secured Party and grants to the Secured Party a security
interest in and to the following properties (collectively, the “Collateral”): 
all of the Debtor’s accounts, contract rights and general intangibles (including
without limitation payment intangibles), and all proceeds thereof, whether cash,
deposit accounts, investment securities, general or payment intangibles, or
otherwise; provided, however, that there is expressly excluded from the
Collateral hereunder that property which has previously been pledged to area
developers under area developer agreements and any amounts designated as
advertising contributions under franchise agreements.

 

Section III.             PAYMENT OBLIGATIONS OF THE DEBTOR

 

1.             The Debtor shall pay to the Secured Party any sum or sums due or
which may become due pursuant to that certain Promissory Note dated of even date
herewith in the original principal sum or $2,500,000.00, executed by the Debtor
and payable to the order of the Secured Party, including any renewals,
extensions or rearrangements thereof (the “Note”), in accordance with the terms
of such Note and the terms of this Security Agreement as well as all other
indebtedness now due and owing the said Secured Party hereunder or under any
other document executed in connection with or as security for the Note.

 

2.             All obligations of any one or more of the Debtor, Schlotzsky’s,
Inc. a Texas corporation (“Schlotzsky’s”) and Schlotzsky’s NAMF Funding, LLC, a
Delaware limited liability company (“NAMF”), to either or both of the Secured
Party arising by way of subrogation, contribution, or otherwise in connection
with any guaranty by either or both of the Secured Party of any indebtedness or
obligation of any one or more of the Debtor, Schlotzsky’s and NAMF.  For
purposes of this paragraph, the pledging of collateral shall operate and be
construed as a “guaranty”.

 

3.             The Debtor shall account fully and faithfully to the Secured
Party for proceeds from disposition of the Collateral in any manner and shall
pay or turn over promptly in cash, negotiable instruments, drafts, assigned
accounts or chattel paper all the proceeds from each sale to be applied to the
Debtor’s Indebtedness to the Secured Party, subject if other than cash, to final
payment or collection.  Application of such proceeds to Indebtedness of the
Debtor shall be in the sole discretion of the Secured Party, provided such
application of proceeds is made by the Secured Party in a reasonable manner.

 

1

--------------------------------------------------------------------------------


 

4.             The Debtor shall pay to the Secured Party on demand all expenses
and expenditures, including reasonable attorney’s fees and other legal expenses
incurred or paid by the Secured Party in connection with the origination of the
loans evidenced by the Note and/or in exercising or protecting its interests,
rights and remedies under this Security Agreement, plus interest thereon at the
rate of interest provided for matured, unpaid amounts under the Note (the
“Default Rate”).

 

5.             The Debtor shall pay immediately, without notice, the entire
unpaid Indebtedness of the Debtor to the Secured Party whether created or
incurred pursuant to this Security Agreement or otherwise, upon the occurrence
of an Event of Default under Section V of this Security Agreement.

 

Section IV.             THE DEBTOR’S REPRESENTATION, WARRANTIES AND AGREEMENTS

 

1.             All information supplied and statements made by the Debtor in any
financial, credit or accounting statement or application for credit prior to,
contemporaneously with or subsequent to the execution of this Security Agreement
are and shall be true, correct, complete, valid and genuine.

 

2.             Except for those in favor of the Secured Party, no Financing
Statement covering the Collateral or its proceeds is on file in any public
office; and, except for the security interests in favor of the Secured Party;
there is no lien, security interest or encumbrance in or on the Collateral.

 

3.             Until the occurrence of an Event of Default or any event or
condition which, but for the giving of notice or passage of time, or both, would
constitute an Event of Default (“Potential Default”), the Debtor may use the
Collateral in any lawful manner not inconsistent with this Security Agreement or
with the terms or conditions of any policy of insurance thereon and except for
accounts and contract rights may also sell the Collateral in the ordinary course
of business.  The Secured Party’s security interest shall attach to all proceeds
of sales and other dispositions of the Collateral.

 

4.             At the request of the Secured Party after the occurrence of an
Event of Default Potential Default, the Debtor will maintain a special bank
account with a bank designated by the Secured Party, over which the Secured
Party shall have the sole power of withdrawal.  Upon the Secured Party’s demand,
the Debtor will deposit upon receipt all checks, drafts, cash and other payments
pursuant to the Debtor’s contract rights, or in payment or on account of the
Debtor’s accounts.  At least once a week, the Secured Party will apply the whole
or part of the funds on deposit in the special account against the principal or
interest or both of the Indebtedness.  The Secured Party may determine the order
and method of such application.  Any portion of funds on deposit in the special
account which the Secured Party elects to not so apply may be paid over by the
Secured Party to the Debtor.

 

5.             The Debtor shall, at its own expense, do, make, procure, execute
and deliver all acts, things, writings and assurances as the Secured Party may
at any time request to protect, assure or enforce its interests, rights and
remedies created by, provided in or emanating from this Security Agreement.

 

2

--------------------------------------------------------------------------------


 

6.             The Debtor shall not sell, lend, rent, lease or otherwise dispose
of the Collateral or any interest therein except as authorized in this Security
Agreement or in writing by the Secured Party, and the Debtor shall keep the
Collateral, including the proceeds thereof, free from unpaid charges, including
taxes, and from liens, encumbrances and security interests other than that of
the Secured Party.

 

7.             The Debtor shall sign and execute alone or with the Secured Party
any Financing Statement or other document or procure any document and pay all
connected costs, necessary to protect the security interest under this Security
Agreement against the rights or interests of third persons.

 

8.             The Debtor is the owner of the Collateral free of all liens,
claims and encumbrances, except those in favor of the Secured Party.

 

Section V.              EVENTS OF DEFAULT

 

The Debtor shall be in default under this Security Agreement upon the happening
of any condition or event set forth below (herein called an “Event of Default”):

 

1.             The failure of any of Indebtedness secured by this Security
Agreement to be paid when due and the continuance of such failure beyond any
applicable period of grace and/or notice and cure.

 

2.             Default by the Debtor and/or Schlotzsky’s, as the case may be, in
punctual performance of any of the obligations, covenants, terms or provisions
contained or referred to in this Security Agreement or in any note or other
document performance of which is secured hereby, and the continuance of such
default beyond any applicable period of grace and/or notice and cure.

 

3.             Any warranty, representation or statement contained in this
Security Agreement or made or furnished to the Secured Party by or on behalf of
the Debtor in connection with this Security Agreement or to induce the Secured
Party to make a loan to the Debtor proves to have been false in any respect when
made or furnished.

 

4.             The Debtor’s dissolution, termination of existence, insolvency or
business failure; the appointment of a receiver of all or any part of the
property of the Debtor; an assignment for the benefit of creditors by the
Debtor; the calling of a meeting of creditors of the Debtor; or the commencement
of any proceeding under any bankruptcy or insolvency laws by or against the
Debtor or any guarantor, surety or endorser for the Debtor.

 

Section VI.             SECURED PARTY’S RIGHTS AND REMEDIES

 

A.            Rights Exclusive of Default

 

1.             This Security Agreement, the Secured Party’s rights hereunder or
the Indebtedness hereby secured may be assigned from time to time, and in any
such case the Assignee shall be entitled to all of the rights, privileges and
remedies granted in this Security Agreement to the Secured Party, and the Debtor
will assert no claims or defenses it may have against the Secured Party against
the Assignee, except those granted in this Security Agreement.

 

3

--------------------------------------------------------------------------------


 

2.             The Secured Party may execute, sign, endorse, transfer or deliver
in the name of the Debtor, notes, checks, drafts or other instruments for the
payment of money and receipts, certificates of origin, applications for
certificates of title or any other documents, necessary to evidence, perfect or
realize upon the security interest and obligations created by this Security
Agreement.

 

B.            Rights in Event of Default

 

1.             Upon the occurrence of an Event of Default, and at any time
thereafter the Secured Party may declare all obligations secured hereby
immediately due and payable and shall have the rights and remedies of a Secured
Party under the Texas Business and Commerce Code, including without limitation
thereto, the right to sell, lease or otherwise dispose of any or all of the
Collateral and the right to take possession of the Collateral.  Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Secured Party will send the
Debtor reasonable notice of the time and place of any public sale thereof or of
the time after which any private sale or other disposition thereof is to be
made.  The requirement of sending reasonable notice shall be met if such notice
is mailed, postage prepaid, to the Debtor at 203 Colorado, Austin, Texas  78703,
Attention:  Chief Financial Officer (with a required copy to General Counsel at
the same address) at least ten (10) days before the time of the sale or
disposition.  Expenses of retaking, holding, preparing for sale, selling or the
like shall include the Secured Party’s reasonable attorney’s fees and legal
expenses, and the Debtor agrees to pay such expenses, plus interest thereon at
the Default Rate.  The Debtor shall remain liable for any deficiency.

 

2.             The Secured Party may remedy any default and may waive any
default without waiving any other prior or subsequent default.

 

3.             The Secured Party may notify the account debtors or obligors of
any accounts, chattel paper, negotiable instruments or other evidences of
indebtedness remitted by the Debtor to the Secured Party as proceeds to pay the
Secured Party directly.

 

4.             The Secured Party may demand, sue for, collect or make any
compromise or settlement with reference to the Collateral as the Secured Party,
in its sole discretion, chooses.

 

5.             The remedies of the Secured Party hereunder are cumulative, and
the exercise of any one or more of the remedies provided for herein shall not be
construed as a waiver of any of the other remedies of the Secured Party.

 

Section VI.             ADDITIONAL AGREEMENTS

 

1.             The term “Debtor” as used in this instrument shall be construed
as singular or plural to correspond with the number of persons executing this
instrument as the Debtor.  The pronouns used in this instrument are in the
masculine gender but shall be construed as feminine or neuter as occasion may
require.  “Secured Party” and “Debtor”, as used in this instrument, include the
heirs, executors or administrators, successors, representatives, receivers,
trustees and assigns of those parties.

 

2.             If more than one person executes this instrument as the Debtor,
their obligations under this instrument shall be joint and several.

 

4

--------------------------------------------------------------------------------


 

3.             The section headings appearing in this instrument have been
inserted for convenience only and shall be given no substantive meaning or
significance whatever in construing the terms and provisions of this
instrument.  Terms used in this instrument which are defined in the Texas
Uniform Commercial Code are used with the meanings as therein defined.

 

4.             The law governing this secured transaction shall be that of the
State of Texas in force at the date of this instrument.

 

5.             All property acquired by the Debtor after the date hereof, which
by the terms hereof is required or intended to be subjected to the lien of this
Security Agreement, shall, immediately upon the acquisition thereof and without
further mortgage, conveyance or assignment, become subject to the lien of this
Security Agreement as fully as though now owned by the Debtor and specifically
described herein.  Nevertheless, the Debtor will do all such further acts and
execute, acknowledge and deliver all such further conveyances, mortgages,
financing statements and assurances as the Secured Party shall reasonably
require for accomplishing the purposes of this Security Agreement.

 

6.             Actions hereunder by the Secured Party shall require the
unanimous approval of all the persons comprising the “Secured Party” hereunder.

 

EXECUTED to be EFFECTIVE AS OF, but not necessarily on, the Effective Date.

 

DEBTOR:

 

SECURED PARTY:

 

 

 

Schlotzsky’s Franchisor, LLC,

 

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Joyce V. Cates

 

            /s/ John C. Wooley

 

 

 

Joyce V. Cates,

John C. Wooley

 

 

Senior Vice President

 

 

 

 

 

 

 

 

           /s/ Jeffrey J. Wooley

 

 

 

 

Jeffrey J. Wooley

 

 

5

--------------------------------------------------------------------------------